Citation Nr: 0307272	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected dysthymic disorder.

2.  Entitlement to an effective date earlier than January 8, 
1997 for the grant of service connection for dysthymic 
disorder.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from October 1964 to July 
1965.

This appeal arises from a September 1999 rating decision of 
the Atlanta, Georgia Regional Office (RO), which granted 
service connection for dysthymic disorder and assigned an 
effective date from January 8, 1997.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, January 8, 
1997.  Also before the Board is an appeal regarding a claim 
for the assignment of an effective date for the grant of 
service connection earlier than January 8, 1997.

The veteran presented testimony before the undersigned member 
of the Board at a December 2002 Travel Board hearing.

The Board notes that the veteran had perfected an appeal to 
the Board (see the July 1997 rating decision) on the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Under the provisions of 38 C.F.R. § 20.204, 
a substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The veteran 
submitted a written request for the withdrawal of this issue 
on appeal in October 2000.  

A decision of a duly constituted rating agency shall be final 
and binding.  A final and binding decision shall not be 
subject to revision on the same factual basis.  See 38 C.F.R. 
§ 3.104.  At the December 2002 hearing, the veteran presented 
testimony relative to the issue of entitlement to service 
connection for PTSD.  In view of the above facts and law, as 
the issue of service connection for PTSD was affirmatively 
withdrawn from appeal in October 2000, the veteran's recent 
testimony is construed as a request to reopen the July 1997 
final rating decision.  As this issue has not been developed 
or certified on appeal, it is referred to the RO for 
appropriate consideration.


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the veteran's case, the RO has not fulfilled its duty to 
notify under the VCAA.  That is, there is no notice to the 
veteran of the type of evidence necessary to substantiate his 
claims and the division of responsibilities between the 
veteran and VA in obtaining that evidence.  See Quartuccio, 
supra.  As the RO has not fulfilled its obligations under the 
VCAA, it would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand is 
required in this case.

Additionally, the record suggests that the RO did not fulfill 
its duty to assist under the VCAA.  The Board recognizes 
that, during the pendency of this appeal, VA issued 
regulations permitting the Board to conduct internal 
development of the record in certain cases.  See 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9 
(2002)).  Although the recently enacted regulations have 
given the Board expanded case development authority, as 
explained above, the veteran's case must be remanded to the 
RO for compliance with all of the notice provisions contained 
in the VCAA.  See Quartuccio, supra.  Consequently, time will 
be saved if the required evidentiary development is conducted 
while the claims file is at the RO.

In this regard, additional records should be associated with 
the claims file.  The record shows that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits by decision in June 2002.  The duty to assist the 
veteran mandates that VA obtain a SSA decision which 
determines whether disability benefits to the veteran are 
warranted as well as the records upon which such a decision 
was based.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In addition, all current treatment records should be 
obtained.  The duty to assist also includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
should therefore be afforded a VA psychiatric examination to 
determine the current nature and extent of disability 
resulting from the service connected dysthymic disorder. 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

Accordingly, the veteran's case is REMANDED for the following 
action:
 
1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding any evidence of 
past or current treatment for dysthymic 
disorder that has not already been made 
part of the record, and ensure that all 
pertinent records of VA or private 
treatment have been procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2002).  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

2.  The RO should request all medical 
records and administrative decisions 
concerning the veteran's disability claim 
from the Social Security Administration.  
All records should be associated with the 
claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The 
psychiatric examiner should provide 
accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
specific criteria set forth in the rating 
schedule.  The examiner should also 
provide a full multi-axial evaluation to 
include the assignment of a numerical 
score on the Global Assessment of 
Functioning (GAF) scale.  It is 
imperative that the examiner includes an 
explanation of the significance of the 
assigned numerical score, particularly in 
light of any previously assigned scores.  

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  Consideration should 
also be given to whether "staged" 
ratings are warranted.  Fenderson, 
12 Vet. App. at 119.  If any benefit 
sought remains denied, a SSOC should be 
issued, and the veteran and his 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review. The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for the 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




